Citation Nr: 0701708	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-14 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to non-service-connected pension benefits.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to 
November 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the RO.

In February 2006, the veteran was notified of the time and 
place of a Board hearing he had requested in connection with 
the present appeal.  See 38 C.F.R. § 20.704(b).  Later that 
same month, he withdrew his request for hearing.  He asked 
that his appeal be forwarded to the Board for consideration 
based on the evidence already of record.  The case is now 
presented for appellate review.


FINDING OF FACT

The veteran has had no wartime service.


CONCLUSION OF LAW

The criteria for basic eligibility for non-service-connected 
pension benefits have not been satisfied.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. §§ 3.2, 3.3 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks non-service-connected pension benefits.  He 
contends, in essence, that he has difficulty obtaining and 
maintaining gainful employment as a result of disability.

In order to establish basic eligibility for non-service-
connected pension benefits, it must be shown that the 
applicant veteran served during a period of war.  38 U.S.C.A. 
§ 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2006).  With 
exceptions not here applicable, VA presently recognizes the 
following as periods of war:  January 1, 1817 through 
December 31, 1898, inclusive; April 21, 1898 through July 4, 
1902, inclusive; May 9, 1916 through April 5, 1917; April 6, 
1917 through November 11, 1918, inclusive; December 7, 1941 
through December 31, 1946, inclusive; June 27, 1950 through 
January 31, 1955, inclusive; August 5, 1964 through May 7, 
1975, inclusive; and August 2, 1990 through a date to be 
prescribed by Presidential proclamation or law.  38 C.F.R. 
§ 3.2 (2006).

In the present case, the Board finds that the veteran's claim 
for non-service-connected pension benefits must be denied as 
a matter of law.  The evidence clearly shows that the veteran 
served on active duty from October 1980 to November 1983.  As 
outlined above, service during that time frame is not 
considered service during a period of war.  Because the 
veteran has had no wartime service, he does not satisfy the 
basic eligibility requirements for non-service-connected 
pension.  As a result, his appeal must be denied.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005)).  
The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as 
here, undisputed facts render a claimant ineligible for the 
benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004).


ORDER

The appeal is denied.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


